Citation Nr: 1342480	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty in the military from November 1980 to October 1989.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2012, the Board remanded the appeal for additional development, after which the appeal was returned to the Board for further review.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the post-service diagnosis of fibromyalgia is attributable to the Veteran's service, to include treatment therein for psychiatric and viral disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for fibromyalgia is completely favorable, VA need take no further action to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Veteran has fibromyalgia, as documented in multiple medical records to include the January 2012 VA examination (with February 2012 addendum).  This disease was first medically diagnosed in 2004.

Regarding linking the disease to the Veteran's service, the Veteran is medically trained as a nurse and, thus, can provide competent medical opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (finding a nurse practitioner competent to provide a VA examination opinion).  In letters, to include one dated in July 2007, the Veteran details her opinion is based on review of her records and medical literature.  Although in portions of the letter her opinion is speculative (using words such as "may"), at the start of the letter the Veteran opines that her fibromyalgia was either contracted or worsened during her service.  As support for her opinion, she highlighted her documented treatment in service for viral infections and psychiatric treatment and the medical literature that indicates a link between these occurrences and development of fibromyalgia.

In addition, although, as noted, it was first medically diagnosed in 2004, VA treatment record, to include those dated in June 2004 ("going on most of her life") and March 2006 ("[t]he patient had this for many years") support the Veteran's contention regarding the long standing nature of the disability.  The Board also notes that the Veteran is currently in receipt of a 70 percent rating for major depressive disorder and total disability based on unemployability related to this service-connected psychiatric disability.

Based on this evidence, the Board remanded for a VA opinion.  The examiner, in a January 2012 report, opined that it was less likely than not fibromyalgia was incurred or caused by service.  As rationale, the examiner noted that the Veteran was treated for six episodes of viral syndrome/urinary tract infections (UTI), but that these did not "represent an unexpected event."  He also noted that the Veteran had been treated for major depressive disorder for years before fibromyalgia and that the disease frequently coexists with fibromyalgia.  In a February 2012 addendum, the examiner added that there was no evidence of musculoskeletal/soft tissue problems or treatment in the service treatment records.

Reviewing the evidence in its entirety, the Board is cognizant that the examiner couched his opinion as negative.  In the Board's review, however, reading it as favorably as possible, the examiner indicated that major depression and fibromyalgia often coexist.  This statement, although not specifically indicating that the Veteran's fibromyalgia and service-connected major depression disorder are related, adds support to the Veteran's own opinion regarding that likelihood.  Further, the examiner did not fully consider the Veteran's own statements and relied on lack of indication of fibromyalgia in the service treatment records, making this opinion an inadequate basis on which to deny the claim.  In addition, the examiner appeared to discount the theory based on the in-service development of multiple viral infections/UTIs noting that such infections were not uncommon, rather than considering, no matter how common, whether they were a cause of the latter medical diagnosed fibromyalgia.

In short, the Board has evaluated all the evidence of record, and evaluated it based on its competence and credibility.  After this review, the Board finds that it is unnecessary to remand the appeal again for another opinion that has adequate rationale and fully considers the Veteran's statements.  Rather, after current review, the Board finds that Veteran's own medical opinion as a nurse, with added support from the examiner's statement contained within his larger opinion, place the evidence into at least relative equipoise.  In this regard, the Board finds as highly probative the evidence of record indicating links between fibromyalgia and major depressive disorder, a disease for which service-connection is already in effect.  See 38 C.F.R. § 3.310 (2013).  This claim, however, is granted on a direct basis.

Based on this evidence, the Board finds that the Veteran's fibromyalgia is related to her service.  In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for fibromyalgia have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for fibromyalgia is granted.



____________________________________________
MAJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


